Exhibit 10.2

SECOND AMENDED AND RESTATED
CONSULTING AGREEMENT

This Second AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”) dated
as of March 27, 2012 among F.N.B. Corporation, a Florida corporation having its
principal place of business at One F.N.B. Boulevard, Hermitage, Pennsylvania
16148 (“FNB”), First National Bank of Pennsylvania, a national banking
association having its principal place of business at One F.N.B. Boulevard,
Hermitage, Pennsylvania 16148 (“FNB Bank”), and F.N.B. Payroll Services, LLC
(“LLC”) and Stephen J. Gurgovits, an individual whose address is 591 Buhl
Boulevard, Sharon, Pennsylvania 16146 (the “Consultant”).

WITNESSETH:

WHEREAS, FNB Bank is a wholly owned subsidiary of FNB and LLC is a wholly owned
subsidiary of FNB Bank, (FNB, FNB Bank and LLC are collectively referred to as
“Companies”); and

WHEREAS, on or about June 18, 2008, FNB and the Consultant entered into an
Amended and Restated Consulting Agreement; and

WHEREAS, from June 2, 2009, through February 29, 2012, FNB employed the
Consultant as Chief Executive Officer of FNB; and

WHEREAS, on or about February 22, 2012, FNB and the Consultant entered into the
Second Amendment to the Amended and Restated Consulting Agreement; and

WHEREAS, the Companies desire to employ the Consultant to provide consulting
services to the Companies, and the Consultant desires to provide for his
rendering of consulting services to the Companies, all in accordance with the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the parties are entering into this Agreement to set forth and confirm
their respective rights and obligations with respect to the services to be
provided by the Consultant and to replace the Amended and Restated Consulting
Agreement, as amended.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Companies and the Consultant, intending to be
legally bound hereby, mutually agree as follows:

Consulting Services and Term.

(i) Effective on March 1, 2012, (the “Effective Date”), the Companies shall
employ the Consultant to provide consulting services to the Companies and the
Consultant shall provide consulting services to the Companies in accordance with
the terms and subject to the conditions set forth in this Agreement for a term
(the “Term”) that shall commence on the Effective Date and, subject to
paragraphs 1(b), 1(c) and 1(d), shall expire on the fifth anniversary of the
Effective Date.

(ii) FNB, FNB Bank and LLC shall be jointly and severally liable to the
Consultant with respect to all liabilities of each other to the Consultant under
this Agreement provided, however, that none of FNB, FNB Bank or LLC shall be
responsible for any liability of the other to the Consultant to the extent that
such liability has been discharged by the other.

Unless otherwise provided in this Agreement or agreed by the Companies and the
Consultant, all of the terms and conditions of this Agreement shall continue in
full force and effect throughout the Term and, with respect to those terms and
conditions that apply after the Term, after the Term.

Notwithstanding paragraph 1(a), the Companies, by action of their Boards of
Directors (the “Boards”) and effective as specified in a written notice thereof
to the Consultant in accordance with the terms of this Agreement, shall have the
right to terminate the Consultant’s employment under this Agreement at any time
during the Term, for Cause (as defined in this Agreement) or other than for
Cause or on account of the Consultant’s death, subject to the provisions of this
paragraph 1. As used in this Agreement, “Cause” shall mean (A) the commission by
the Consultant of any activities constituting a violation or breach under any
material federal, state or local law or regulation applicable to the activities
of Companies, in each case, after notice thereof from the Companies to the
Consultant and a reasonable opportunity for the Consultant to cease such
failure, breach or violation in all material respects, (B) fraud, breach of
fiduciary duty, dishonesty, misappropriation or other actions that cause
intentional material damage to the property or business of Companies by the
Consultant, (C) the Consultant’s inability to perform his duties under this
Agreement in all material respects other than for physical or mental impairment
or illness or (D) the Consultant’s admission or conviction of, or plea of nolo
contendere to, any felony or any other crime referenced in Section 19 of the
Federal Deposit Insurance Act that, in the reasonable judgment of the Boards,
adversely affects FNB Bank’s or FNB’s reputation or the Consultant’s ability to
carry out his obligations under this Agreement.

The Consultant shall have the right to terminate his employment under this
Agreement at any time during the Term hereof for Good Reason or without Good
Reason. As used in this Agreement, “Good Reason” shall mean a material breach by
either Company of its respective obligations to the Consultant under this
Agreement, which breach is not cured in all material respects to the reasonable
satisfaction of the Consultant within 30 days, in each case following written
notice thereof from the Consultant to the Companies, which notice shall be
provided within 90 days of the initial existence of the breach.

Termination Obligations.

(i) If (A) the Companies terminate the employment of the Consultant under this
Agreement for any reason other than Cause or the death of the Consultant or
(B) the Consultant terminates his employment under this Agreement for Good
Reason, the Companies shall pay the Consultant’s annual fee for the remainder of
the Term.

(ii) If (A) the Companies terminate the employment of the Consultant under this
Agreement for Cause or (B) the Consultant terminates his employment under this
Agreement for any reason other than Good Reason, the sole obligation of the
Companies shall be to pay any accrued obligations under this Agreement to the
Consultant.

(iii) The parties intend that this Agreement be drafted and administered in
compliance with section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including, but not limited to, any future amendments to Code
section 409A, and any other Internal Revenue Service (“IRS”) or other
governmental rulings or interpretations (together, “Section 409A”) issued
pursuant to Section 409A so as not to subject the Consultant to payment of
interest or any additional tax under Code section 409A. The parties intend for
any payments under subsection (i) above to either satisfy the requirements of
Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any IRS guidance
issued under Section 409A would result in the Consultant being subject to the
payment of interest or any additional tax under Section 409A, the parties agree,
to the extent reasonably possible, to amend this Agreement in order to avoid the
imposition of any such interest or additional tax under Section 409A, which
amendment shall have the minimum economic effect necessary and be reasonably
determined in good faith by the Companies and the Consultant.

(iv) If a payment under paragraph 1(e)(i) above does not qualify as a short-term
deferral under Section 409A or any similar or successor provisions, and the
Consultant is a Specified Employee (as defined herein) as of his termination
date, distributions to the Consultant may not be made before the date that is
six months after the date of the termination date or, if earlier, the date of
the Consultant’s death (the “Six-Month Delay”). Payments to which the Consultant
would otherwise be entitled during the first six months following the
termination date (the “Six-Month Delay Date”) will be accumulated and paid on
the first day of the seventh month following the termination date.
Notwithstanding the Six-Month Delay set forth in this paragraph 1(b)(vi):

(A) To the maximum extent permitted under Section 409A or any similar or
successor provisions, during each month until the occurrence of the Six-Month
Delay Date, the Companies will pay the Consultant an amount equal to the lesser
of (I) the total monthly severance provided under paragraph 1(e)(i) above or
(II) one-sixth of the lesser of (1) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Consultant’s date of termination occurs, and (2) the sum of the
Consultant’s annualized compensation based upon the annual rate of pay for
services provided to the Companies for the taxable year of the Consultant
preceding the taxable year of the Consultant in which his termination date
occurs, adjusted for any increase during that year that was expected to continue
indefinitely if the Consultant had not had a termination date; provided that
amounts paid under this sentence will count toward, and will not be in addition
to, the total payment amount required to be made to the Consultant by the
Companies under paragraphs 1(e)(i) and (ii); and

(B) To the maximum extent permitted under Section 409A or any similar or
successor provisions, within ten days of the termination date, the Companies
will pay the Consultant an amount equal to the applicable dollar amount under
Code Section 402(g)(1)(B) for the year of the Consultant’s termination date;
provided that the amount paid under this sentence will be inclusive of, and will
not be in addition to, the total payment amount required to be made to the
Consultant by the Companies under paragraph 1(b).

For purposes of this Agreement, “Specified Employee” has the meaning given that
term in Section 409A or any similar or successor provisions. The Companies’
“specified employee identification date” as described in Section 409A will be
December 31 of each year, and the Companies’ “specified employee effective date”
as described in Section 409A or any similar or successor provisions will be
February 1 of each succeeding year.

(a) In the event that the independent registered public accounting firm of
either of the Companies or the IRS determines that any payment, coverage or
benefit provided to the Consultant pursuant to this Agreement is subject to the
excise tax imposed by Sections 280G or 4999 of the Code or any successor
provision thereof or any interest or penalties incurred by the Consultant with
respect to such excise tax, the Companies, within 30 days thereafter, shall pay
to the Consultant, in addition to any other payment, coverage or benefit due and
owing hereunder, an additional amount that will result in the Consultant’s net
after tax position, after taking into account any interest, penalties or taxes
imposed on the amounts payable under this paragraph 1(f), upon the receipt of
the payments provided for by this Agreement be no less advantageous to the
Consultant than the net after tax position to the Consultant that would have
been obtained had Sections 280G and 4999 of the Code not been applicable to such
payment, coverage or benefits. Except as otherwise provided in this Agreement,
all determinations to be made under this paragraph 1(f) shall be made by tax
counsel whose selection shall be reasonably acceptable to the Consultant and the
Companies and whose fees and costs shall be paid for by the Companies.

(b) In the event that the independent registered public accounting firm of
either of the Companies or the IRS determines that any payment, coverage or
benefit due or owing to the Consultant pursuant to this Agreement is subject to
the excise tax imposed by Section 409A of the Code or any successor provision
thereof or any interest or penalties, including interest imposed under
Section 409(A)(1)(B)(i)(I) of the Code, incurred by the Consultant as a result
of the application of such provision, the Companies, within 30 days thereafter,
shall pay to the Consultant, in addition to any other payment, coverage or
benefit due and owing under this Agreement, an additional amount that will
result in the Consultant’s net after tax position, after taking into account any
interest, penalties or taxes imposed on the amounts paid under this paragraph
1(g), being no less advantageous to the Consultant than the net after tax
position to the Consultant that would have been obtained had Section 409A of the
Code not been applicable to such payment, coverage or benefits. Except as
otherwise provided in this Agreement, all determinations to be made under this
paragraph 1(g) shall be made by tax counsel whose selections shall be reasonably
acceptable to the Consultant and the Companies and whose fees and costs shall be
paid for by the Companies.

(c) Any notice of termination of this Agreement by the Companies to the
Consultant or by the Consultant to the Companies shall be given in accordance
with the provisions of paragraph 9.

(d) The Companies agree to reimburse the Consultant for the reasonable fees and
expenses of the Consultant’s attorneys and for court and related costs in any
proceeding to enforce the provisions of this Agreement in which the Consultant
is successful on the merits.

Services of the Consultant.

The Consultant agrees to provide services to the Companies as assigned from time
to time by the Chief Executive Officer or Executive Committee of FNB. Such
services shall include participation in activities of bankers’ associations. The
Consultant agrees to perform such services faithfully, diligently and to the
best of the Consultant’s ability and the Companies shall have the right to
direct the manner in which the Consultant provides his services under this
Agreement. Except for travel normally incidental and reasonably necessary to the
business of the Companies and the duties of the Consultant under this Agreement,
the duties of the Consultant shall be performed from an office location not
greater than 20 miles from Hermitage, Pennsylvania.

The parties intend that the Consultant shall render services under this
Agreement as an employee of the Companies; however, Consultant shall not be
elected or appointed as an officer of the Companies nor shall he be permitted to
engage or participate in major policy making functions or decisions of the
Companies and nothing herein shall be construed to be inconsistent with this
relationship or status. The Consultant shall not be entitled to benefits paid by
the Companies to their part-time employeesand will not be eligible to
participate in the 401(k) Plan, or any similar qualified or non-qualified plans.
The fees, benefits and other compensation paid to the Consultant pursuant to
this Agreement shall be subject to and net of any federal, state or local taxes
or contributions imposed under any employment insurance, social security, income
tax or other tax law or regulation with respect to the Consultant’s performance
of consulting services under this Agreement.

Fees.

As compensation for the Consultant’s services under this Agreement, the
Companies shall pay the Consultant annual compensation in an amount equal to the
sum of 50% of (i) the Base Salary as defined in the Amended and Restated
Employment Agreement dated June 18, 2008, (the “Employment Agreement”) which has
expired by its terms of the Executive for the year ending December 31, 2011, and
(ii) an amount equal to that percentage of the amount set forth in clause (i) as
is equal to the average percentage that the bonus (as defined in
Sections 3(b)(i) and (ii) of the Employment Agreement) paid to the Executive for
the years ending December 31, 2009, 2010 and 2011 bears to the Base Salary in
fact paid to the Executive for the years ending December 31, 2009, 2010 and
2011. Such annual fee and bonus shall be paid in 12 equal monthly installments
on the first day of each month.

From and after the Effective Date and throughout the Term:

The Companies shall provide the Consultant with an automobile at the Companies’
sole cost and expense. The automobile shall be replaced with a substantially
equivalent automobile owned or leased by Companies in the future as shall be
mutually agreed by the Consultant and the Compensation Committee of the Board.
The Companies shall bear all gas, insurance, repairs, maintenance, and other
operating expenses for the automobile.

The Companies will pay the annual dues and assessments for the Consultant’s
membership in one country club of the Consultant’s choosing. In addition, the
Companies shall pay any reasonable club usage charges related to the Companies’
business upon submission by the Consultant of appropriate verifying information.

The Companies shall provide the Consultant with office facilities and
secretarial services consistent with the Consultant’s stature as a former chief
executive officer of the Companies.

Expenses. The Companies shall promptly reimburse the Consultant for (a) all
reasonable expenses paid or incurred by the Consultant in connection with the
performance of the Consultant’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation therefor, (b) all reasonable professional expenses, such as
licenses and dues and professional educational expenses, paid or incurred by the
Consultant during the Term and (c) the costs of a personal computer, cellular
telephone, blackberry and fax machine for the Consultant’s residence in the
Sharon, Pennsylvania area, including the monthly fees related to such devices.

Indemnification. Notwithstanding anything in the Companies’ certificate of
incorporation or their By-laws to the contrary, the Consultant shall at all
times while the Consultant is providing consulting services to the Companies,
and thereafter, be indemnified by the Companies to the fullest extent permitted
by applicable law for any matter in any way relating to the Consultant’s
affiliation with the Companies and/or its subsidiaries; provided, however, that
if the Consultant’s engagement shall have been terminated by the Companies for
Cause, then, to the extent required by law, the Companies shall have no
obligation whatsoever to indemnify the Consultant for any claim arising out of
the matter for which his engagement shall have been terminated for Cause or for
any conduct of the Consultant not within the scope of the Consultant’s duties
under this Agreement.

Confidential Information. The Consultant understands that in the course of his
engagement by the Companies the Consultant will receive confidential information
concerning the business of the Companies and that the Companies desire to
protect. The Consultant agrees that he will not at any time during or after the
period of his engagement by the Companies reveal to anyone outside the
Companies, or use for his own benefit, any such information that has been
designated as confidential by the Companies or understood by the Consultant to
be confidential without specific written authorization by the Companies. Upon
termination of the engagement of the Consultant under this Agreement, and upon
the request of the Companies, the Consultant shall promptly deliver to the
Companies any and all written materials, records and documents, including all
copies thereof, made by the Consultant or coming into his possession during the
Term and retained by the Consultant containing or concerning confidential
information of the Companies and all other written materials furnished to and
retained by the Consultant by the Companies for his use during the Term,
including all copies thereof, whether of a confidential nature or otherwise.

Non-Competition and Non-Disparagement.

For the purposes of this Agreement, the term “Competitive Enterprise” shall mean
any federal or state-chartered bank, trust company, savings and loan
association, savings bank, credit union, consumer finance company, bank holding
company, savings and loan holding company, unitary holding company, financial
holding company or any of the foregoing types of entities in the process of
organization or application for federal or state regulatory approval and shall
also include other providers of financial services and entities that offer
financial services or products that compete with the financial services and
products currently or in the future offered by the Companies or their respective
subsidiaries or affiliates.

For a period of two years (the “Restricted Period”) immediately following the
Companies’ termination of the Consultant’s employment under this Agreement for
Cause or the Consultant’s termination of his engagement under this Agreement for
other than Good Reason, the Consultant shall not, provided that the Companies
remain in compliance with their obligations under this Agreement:

serve as a director, officer, employee or agent of, or act as a consultant or
advisor to, any Competitive Enterprise in any city or county in which the
Companies or their respective subsidiaries or affiliates are then conducting
business or maintain an office or have publicly announced their intention to
conduct business or maintain an office;

in any way, directly or indirectly, solicit, divert or contact any existing or
potential customer or business of the Companies or any of their respective
subsidiaries or affiliates that the Consultant solicited, became aware of or
transacted business with during the employment of the Consultant by the
Companies for the purpose of selling any financial services or products that
compete with the financial services or products currently or in the future
offered by the Companies or their respective subsidiaries and affiliates; or

solicit or assist in the employment of any employee of the Companies or their
respective subsidiaries or affiliates for the purpose of becoming an employee of
or otherwise provide services for any Competitive Business Enterprise.

The Consultant agrees that during and after the period of his employment by the
Companies under this Agreement he will not in any way, directly or indirectly,
make any oral or written statement, comment or other communication designed or
intended to impugn, disparage or otherwise malign the reputation, ethics,
competency, morality or qualification of the Companies or any of their
respective subsidiaries or affiliates or any of their respective directors,
officers, employees or customers.

Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Companies and the Consultant with respect to the consulting services
to be provided pursuant to this Agreement and may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the parties hereto.

Notice. Any notice that may be given under this Agreement shall be in writing
and be deemed given when hand delivered and acknowledged or, if mailed, one day
after mailing by registered or certified mail, return receipt requested, or if
delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.

No Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer upon any person or entity other than the parties (and the
Consultant’s heirs, executors, administrators and legal representatives) any
rights or remedies of any nature under or by reason of this Agreement.

Successor Liability. The Companies shall require any subsequent successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business or assets of the Companies to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Companies would be required to perform it if no such succession
had taken place.

No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 12 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Consultant or his estate and their assigning any
rights hereunder to the person or persons entitled hereto.

Specific Performance. The parties agree that irreparable damage would occur in
the event that any of the provisions of paragraphs 6 or 7 were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of paragraphs 6 or 7 and to enforce specifically
the terms and provisions of paragraphs 6 or 7, this being in addition to any
other remedy to which any party is entitled at law or in equity.

Severability. The invalidity or unenforceability of any term, phrase, clause,
paragraph, restriction, covenant, agreement or other provision hereof shall in
no way affect the validity or enforceability of any other provision, or any part
thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.

Survival of Benefits. Any provision of this Agreement that provides a benefit to
the Consultant and that by the express terms hereof does not terminate upon the
expiration of the Term shall survive the expiration of the Term and shall remain
binding upon the Companies until such time as such benefits are paid in full to
the Consultant or his estate.

16. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.

[Remainder of the Page Left Intentionally Blank]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 
F.N.B. CORPORATION /s/ Vincent J. Delie, Jr. ________________
 
Vincent J. Delie, Jr., President and Chief Executive Officer FIRST NATIONAL BANK
OF PENNSYLVANIA /s/ Vincent J. Delie, Jr. __________________
 
Vincent J. Delie, Jr. , Chief Executive Officer F.N.B. Payroll Services, LLC /s/
Vincent J. Delie, Jr.________________
 
Vincent J. Delie, Jr., President and Chief Executive Officer /s/ Stephen J.
Gurgovits—
 
Stephen J. Gurgovits, Consultant

2